Citation Nr: 1203613	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  07-17 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an effective date prior to January 23, 2006, for the award of service connection for left ventricular hypertrophy (later rated as hypertensive cardiovascular disease).  

2.  Entitlement to service connection for a right shoulder disability, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to February 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which awarded service connection for left ventricular hypertrophy and assigned a 30 percent initial rating, effective January 23, 2006.  This disability was later recharacterized by VA as hypertensive cardiovascular disease.  The Veteran has objected to the effective date assigned for this award.  The case was subsequently transferred to the jurisdiction of the RO in Manila, the Republic of the Philippines.

This matter also arises from an August 2002 rating decision which denied service connection for a right shoulder disability.  

The issue of entitlement to service connection for a right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

An informal claim of service connection for heart problems was received on January 23, 2006, and no prior claim, formal or informal, is of record.  


CONCLUSION OF LAW

The criteria for an effective date prior to January 23, 2006, for a grant of service connection for left ventricular hypertrophy, later recharacterized as hypertensive cardiovascular disease, have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.155 , 3.157, 3.400 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim, (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In a March 2006 letter, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, this letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  Finally, the Board notes that in an April 2006 statement to VA again requesting service connection for kidney and heart problems, the Veteran stated he "waived the 60 day VCAA notice due to the recent VCAA notice", suggesting he was in fact aware of his and VA's duties regarding his claim.  

The Board notes also that, in the present case, initial notice was issued prior to the December 2006 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to the earlier effective date issue, in cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  The Board notes that no medical examination has been conducted and/or medical opinion obtained with respect to the Veteran's effective date claim.  See 38 U.S.C.A. § 5103A(d).  The Board finds, however, that the issue on appeal, entitlement to an earlier effective date, does not require further medical examination or development, as the question before the Board concerns a non-medical fact, the date of receipt of a claim for VA benefits.  Therefore, a remand to afford the Veteran a VA medical examination or opinion would serve no useful purpose.  

Finally, the Board notes that the Veteran is represented by a veterans service organization (VSO) and that organization is presumed to have knowledge of what is necessary to substantiate a claim for VA benefits.  Neither the Veteran nor his representative has pled prejudicial error with respect to the content or timing of any VCAA notice.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

The Veteran seeks an effective date prior to January 23, 2006, for the award of service connection for left ventricular hypertrophy, later recharacterized as hypertensive cardiovascular disease.  Generally, the effective date for an award of service connection and disability compensation, based on an original claim, is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the effective date will be the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  VA must look to all communications from a claimant that may be interpreted as applications or claims, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  

The U.S. Court of Appeals for the Federal Circuit has elaborated that VA "has a duty to fully and sympathetically develop the veteran's claim to its optimum in order to determine if an informal claim had been raised.  With respect to all pro se pleadings, VA [must] give a sympathetic reading to the veteran's filings by determining all potential claims raised by the evidence, applying all relevant laws and regulations."  Szemraj v. Principi, 357 F.3d 1370 (2004).  

If VA fails to forward an application form to the claimant after receipt of an informal claim, then the date of the informal claim must be accepted as the date of claim for purposes of determining an effective date.  Id. at 200.  VA, however, is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

In the present case, in a December 2006 rating decision, service connection for left ventricular hypertrophy was awarded effective January 23, 2006.  The RO indicated that it received an informal claim of service connection for this disability on this date.  In the text of the rating decision, however, the RO also reported receipt of a claim of service connection for left ventricular hypertrophy on October 14, 2005.  Review of the claims file indicates that on October 14, 2005, the Veteran requested service connection for a bilateral eye disorder as well as an increased rating for his service-connected sinusitis.  On January 23, 2006, multiple authorizations to release medical records and other documents were received from the Veteran.  On one such release, the Veteran stated he was also seeking service connection for kidney and heart problems secondary to his service-connected hypertension.  The Veteran has asserted that an effective date of October 14, 2005 is warranted.  Alternatively, he asserted, an effective date of January 22, 1996, the date of a prior claim of service connection for a heart disorder, should be assigned.  

On January 22, 1996, VA received a claim of service connection from the Veteran in which he claimed, among other disorders, hypertension with arteriosclerotic heart disease.  Service connection for hypertension with arteriosclerotic heart disease was subsequently granted by the RO in a July 1996 rating decision, effective February 22, 1996.  

Considering first the claimed effective date of January 22, 1996, the Board notes that at that time, the Veteran claimed only hypertension with arteriosclerotic heart disease, which was subsequently granted by VA.  The Veteran did not at that time claim left ventricular hypertrophy or any other cardiovascular disorder and, upon receipt of the July 1996 rating decision, did not object to the fact that service connection for no other cardiovascular disorder was awarded therein.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

Next, the Veteran contends an effective date of October 14, 2005, is warranted for the award of service connection for left ventricular hypertrophy.  Although the Veteran did file a service connection claim on that date for a bilateral eye disorder and an increased rating for his service-connected sinusitis, he made no mention of service connection for left ventricular hypertrophy or any other cardiovascular disability at that time.  Again, VA is not required to anticipate a claim for a disability where an intention to raise that claim is not clearly present.  Id.  The issue of service connection for heart and kidney problems was not raised until January 23, 2006, when various documents were received from the Veteran suggesting a claim for the same.  Additionally, review of the claims file does not indicate any formal or informal claims of service connection for left ventricular hypertrophy or any similar disability were reasonably raised prior to January 23, 2006, and the Veteran has not pointed to any other specific correspondence to that effect, except for the two allegations already addressed.  

Admittedly, the RO did state at one point in its December 2006 rating decision that the Veteran's award of service connection for left ventricular hypertrophy was "effective October 14, 2005[,] the date we received your claim."  This statement appears to be nothing more than an unfortunate clerical error, however, as the RO assigned an effective date of January 23, 2006, in the same document, and on the subsequent notification letter to the Veteran informing him of his award.  In and of itself, this clerical error is not a sufficient basis upon which an earlier effective date may be awarded.  

In conclusion, the preponderance of the evidence is against the award of an effective date prior to January 23, 2006, for the award of service connection for left ventricular hypertrophy, later recharacterized as hypertensive cardiovascular disease.  As a preponderance of the evidence is against the award of an earlier effective date, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to an effective date prior to January 23, 2006, for the award of service connection for left ventricular hypertrophy, later recharacterized as hypertensive cardiovascular disease, is denied.  


REMAND

Upon review of the claims file, the Board notes that in August 2002, service connection was denied for a right shoulder disability.  The Veteran responded by filing a February 2003 notice of disagreement, and was subsequently issued a statement of the case in June 2003.  Thereafter that same month, he submitted a written statement suggesting his right shoulder disability was the result of circulatory problems caused by his service-connected hypertension.  As this statement was received less than a year after the August 2002 rating decision and suggests an etiological relationship between the Veteran's claimed right shoulder disability and a service-connected disability, the Board concludes it constitutes a valid and timely substantive appeal.  See 38 U.S.C.A. § 7105(a), (d)(3); 38 C.F.R. §§ 20.202, 20.302.  

The Board is cognizant that although VA has an official form, VA Form 9, for filing a substantive appeal, a substantive appeal nevertheless may consist of any correspondence which addresses the issue(s) on appeal and is filed in a timely fashion.  38 C.F.R. § 20.202; see also Evans v. Shinseki, 25 Vet. App. 7 (2011).  Furthermore, 38 C.F.R. § 20.202 requires the Board to construe all correspondence "in a liberal manner for purposes of determining whether they raise issues on appeal."  In the present case, the Board finds that the Veteran's June 2003 statement, which was filed in a timely fashion and specifically discussed his right shoulder disability, constitutes a valid and timely substantive appeal as to the issue of service connection for a right shoulder disability.  Upon the timely filing of a substantive appeal, that issue is perfected for appellate review by the Board.  38 U.S.C.A. § 7105(a).  Furthermore, as the Board can find no evidence in the record that this appeal has been withdrawn by the Veteran or his representative nor granted by VA, it remains an active appeal.  

Subsequent to the June 2003 statement of the case, the RO has not afforded the Veteran a supplemental statement of the case addressing additional pertinent medical evidence added to the record concerning his right shoulder disability.  As the Veteran has not waived consideration of such evidence by the agency of original jurisdiction, remand is required to afford the Veteran such consideration.  38 C.F.R. §§ 19.31, 20.1304.  

Accordingly, the case is REMANDED for the following action:

Review the Veteran's pending service connection claim for a right shoulder disability, to include as secondary to a service-connected disability, to determine if any additional development, to include a VA medical examination or opinion, is required based on the facts of the case.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


